 1

 2

 3

 4                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 5                                    AT SEATTLE

 6
       CHERYL BISHOP,
 7                           Plaintiff,
 8         v.                                           C18-599 TSZ
 9     WILLIAM BARR, Attorney General,                  MINUTE ORDER
       Department of Justice, Alcohol,
10     Tobacco, Firearms & Explosives,
11                           Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
           (1)   Defendant’s motion for summary judgment, docket no. 32, is DENIED.
14
     Genuine disputes of material fact preclude summary judgment. See Fed. R. Civ. P. 56(a).
15          (2)    The parties’ stipulated motion to continue the trial date and related
     deadlines, docket no. 51, is DENIED.
16
          (3)      The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.

18          Dated this 12th day of September, 2019.

19
                                                      William M. McCool
20                                                    Clerk

21                                                    s/Karen Dews
                                                      Deputy Clerk
22

23

     MINUTE ORDER - 1
